                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                             CIVIL ACTION NO. 3:19-CV-230-RGJ

 ALLAN M. JOSEPHSON                                                                          Plaintiff

 v.

 NEELI BENDAPUDI, ET AL.                                                                 Defendants

                                             * * * * *

                          MEMORANDUM OPINION AND ORDER

       Neeli Bendapudi, Gregory C. Postel, Beth A. Boehm, Toni Ganzel, Kimberly A. Boland,

Charles R. Woods, Jennifer F. Le, Bryan D. Carter, and William D. Lohr (collectively,

“Defendants”) move to dismiss Dr. Allan M. Josephson’s (“Plaintiff’s”) amended complaint. [DE

20]. Briefing is complete. [DE 21; DE 22]. For the reasons below, Defendant’s Motion is

DENIED.

                                       I.      BACKGROUND

       In January 2003, Plaintiff, a board-certified psychiatrist, joined the faculty of the University

of Louisville as a Professor of Psychiatry and the Chief of the Division of Child and Adolescent

Psychiatry and Psychology (“Division”). [DE 19 at 217]. During his time as Chief, Plaintiff added

new faculty to the Division, enhanced its national profile, balanced its budget, expanded

programing, and increased the number of patients treated. Id. at 218. The Division “flourished,”

as did Plaintiff. Id. at 217. “In light of these accomplishments, [Plaintiff] received perfect scores—

4.0 across the board—in his 2014, 2015, and 2016 annual reviews.”                        Id. at 218.

       In 2016 and 2017, Plaintiff served “as an expert witness in several . . . cases involving

issues of gender dysphoria in children and adolescents.” Id. at 221. In October 2017, he

participated in a panel discussion at the Heritage Foundation, “‘the nation’s largest, most broadly-

                                                  1
supported conservative research and educational institution.’” Id. at 222. In his role as an expert

witness and a panel participant, Plaintiff expressed his “conservative, developmentally-based

approach to treating youth with gender dysphoria.” Id. at 221. As Plaintiff sees it, “[y]outh

experiencing gender dysphoria must always be affirmed as a person, but this does not mean that

parents or medical professionals should affirm their desire to become a member of the opposite

sex before the issues are explored.” Id.

       Plaintiff alleges that Defendants retaliated against him for expressing these views. Id.

After demoting him from his role as Chief in November 2017, “Defendants continued to retaliate

against [him] . . . [for over a year] . . . by subjecting him to a hostile, humiliating work

environment” by “giv[ing] him demeaning assignments . . . and . . . diminish[ing] his

responsibilities” in ways unrelated to his demotion. [Id. at 240; DE 21 at 613]. In February 2019,

Plaintiff learned that the University of Louisville was not renewing his contract. [DE 19 at 244].

       In March 2019, Plaintiff brought this 42 U.S.C. § 1983 suit against Defendants, alleging

violation of his First and Fourteenth Amendment rights by, among other things, retaliating against

him for expressing his views on gender dysphoria. Id. at 249. Defendants moved to dismiss

Plaintiff’s Complaint. [DE 14]. After this motion to dismiss was filed, Plaintiff timely amended

his complaint [DE 19], and Defendants filed the present Motion [DE 20].

                                       II.     STANDARD

       Federal Rule of Civil Procedure 12(b)(6) instructs that a court must dismiss a complaint if

the complaint “fail[s] to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6).

To properly state a claim, a complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). When considering a motion

to dismiss, courts must presume all factual allegations in the complaint to be true and make all



                                                  2
reasonable inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v.

Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citation omitted). “But the

district court need not accept a bare assertion of legal conclusions.” Tackett v. M & G Polymers,

USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citation omitted). “A pleading that offers labels

and conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor does

a complaint suffice if it tenders naked assertion[s] devoid of further factual enhancement.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted).

       To survive a motion to dismiss, a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

is plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556). “A complaint will be dismissed . . . if no law supports the claims

made, if the facts alleged are insufficient to state a claim, or if the face of the complaint presents

an insurmountable bar to relief.” Southfield Educ. Ass’n v. Southfield Bd. of Educ., 570 F. App’x

485, 487 (6th Cir. 2014) (citing Twombly, 550 U.S. at 561–64).

       “The statute of limitations is an affirmative defense . . . and a plaintiff generally need not

plead the lack of affirmative defenses to state a valid claim.” Cataldo v. U.S. Steel Corp., 676 F.3d

542, 547 (6th Cir. 2012). As a result, “a motion under Rule 12(b)(6), which considers only the

allegations in the complaint, is generally an inappropriate vehicle for dismissing a claim based

upon the statute of limitations. But, sometimes the allegations in the complaint affirmatively show

that the claim is time-barred. When that is the case . . . dismissing the claim under Rule 12(b)(6)

is appropriate.” Id.




                                                  3
                                       III.    DISCUSSION

        Defendants argue that many of the allegedly discriminatory acts that support Plaintiff’s

hostile work environment occurred outside the one-year statute of limitations and are thus time-

barred. [DE 22 at 622 (“[Plaintiff] now attempts to circumvent the statute of limitations by

characterizing his claim as involving a ‘hostile work environment’ . . . In turn, he seeks to invoke

the continuing violation theory to avoid the limitations period altogether so that he can sue over

actions allegedly taken more than one year prior to the filing of this lawsuit”)]. Defendants also

argue that Plaintiff’s hostile work environment claim must be dismissed because he has failed to

plead that “each Government official defendant, through the official’s own individual actions, has

violated the Constitution.” Id. at 625-626 (quoting Ashcroft, 556 U.S. at 676) (internal quotation

marks omitted).

        In response, Plaintiff asserts he has sufficiently pled “facts showing” that all “Defendants

created a hostile environment.” [DE 21 at 614]. Moreover, although some of Defendants’ acts

that contributed to the hostile work environment occurred outside the one-year statute of

limitations, Plaintiff contends that they are still actionable under the continuing violations doctrine.

Id. at 615.

        The Sixth Circuit has recognized the “continuing violation” doctrine as an exception to the

one-year statute of limitations in § 1983 actions. Sharpe v. Cureton, 319 F.3d 259, 266 (6th Cir.

2003). “When a continuing violation is found, ‘a plaintiff is entitled to have the court consider all

relevant actions allegedly taken pursuant to the employer’s discriminatory policy or practice,

including those that would otherwise be time barred.’” Id. (quoting Alexander v. Local 496,

Laborers’ Intern. Union of North America, 177 F.3d 394, 408 (6th Cir. 1999)). There are two

types of continuing violations: 1) “serial violations consisting of a series of discriminatory or



                                                   4
retaliatory acts” and 2) “those identified with a longstanding and demonstrable policy of

discrimination.” Phifer v. City of Grand Rapids, Michigan, 657 F. Supp. 2d 867, 873 (W.D. Mich.

2009) (internal quotation marks and citation omitted). “The paradigmatic example” of the first

type “is a hostile work environment claim, where the cumulative effect of the acts manifests over

time and not at one particular moment.” Click v. Thompson, 926 F. Supp. 2d 972, 974 (E.D. Ky.

2013);    See Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 117 (“A hostile work

environment claim is composed of a series of separate acts that collectively constitute one

‘unlawful employment practice’ . . . Provided that an act contributing to the claim occurs within

the filing period, the entire time period of the hostile environment may be considered by a court

for the purposes of determining liability”) (emphasis added).

         Plaintiff has alleged a viable hostile work environment claim against all Defendants.

Plaintiff has broadly alleged that “[f]or over a year after the demotion, Defendants continued to

retaliate against Plaintiff by subjecting him to a hostile, humiliating work environment, which

manifested itself in numerous ways.” [DE 19 at 240]. Plaintiff has also specifically alleged two

incidents within the one-year “filing period.” Morgan, 536 U.S. at 117. In July 2018, “[Plaintiff

inquired] how [Defendants Le, Carter, and Lohr] had been selected to lead the Division after his

demotion and pointed out that they needed to give more attention to the Bingham Clinic board . .

. Five days later, Defendants Le, Lohr, and Carter responded by sending [Plaintiff] a letter

demanding that he again increase his clinical hours, for both outpatient and tele-psychiatry

patients.” [DE 19 at 242]. And in August 2018, Defendant Le [“cut[] [Plaintiff’s] funds for

academic travel, dues, and books by over 70%,” “reduced him to the base travel budget generally

reserved only for junior faculty members,” and thereby forced him to “curtail his presence at




                                                5
national meetings and conferences and . . . prevent[ed] him from presenting papers he planned to

present at such meetings.” Id. at 243.

         Plaintiff has alleged several discriminatory actions taken by Defendants that are not

affirmatively time-barred. Plaintiff has alleged that, between November 2017 and November

2018, Defendants prohibited him from attending division meetings, isolated him, stripped him of

leadership activities, his non-clinical duties, teaching and mentoring duties, and assigned him

clinical work given only to junior faculty. Id. at 240; See Arya v. Taxak, 2017 WL 5560411, at

*9–10 (W.D. Ky. Nov. 17, 2017) (finding that claims should not be dismissed when they are “not

accompanied by dates that could cause them to be barred by the statute of limitations”). A tenured

professor with more than thirty years of experience, Plaintiff alleged that, after expressing his

views, Defendants “humiliated” him by treating him like a junior professor.         Id. Defendants

accused him of being “childish, narcissistic, and flippant,” and accused him of “lying, being

deceptive, and withholding information.” Id. at 241-242. As result of this discriminatory conduct,

Defendants “rendered it impossible for him to maintain his national leadership role in his

profession or to continue any of the academic projects he had planned.” Id. at 242. Because

Plaintiff has plausibly alleged at least one act within the statute of limitations, “the entire time

period of the hostile environment may be considered . . . for the purposes of determining liability.”

Morgan, 536 U.S. at 117. As a result, the Court will not dismiss his hostile work environment

claim.

         Defendants argue that these alleged discriminatory acts are not part of a continuing

violation but are effects of Plaintiff’s demotion, and as such, they are time-barred and not

actionable. [DE 20-1 at 341 (“The Court should dismiss Josephson’s claims to the extent they are

based upon the alleged effects of the November 2017 demotion”)]. But, the November 28, 2017



                                                 6
letter [DE 19-7] demoting him tells a different story. In the demotion letter, Defendant Woods

highlights how Plaintiff’s role in the Division will change after the “transition” from Chief to a

faculty member in a non-leadership role. Id. at 319. Woods details the “effects” of the demotion

by listing changes that will occur because of it.1 The demotion letter does not detail a single one

of the discriminatory actions Defendants allegedly took against Plaintiff between November 2017

and November 2018. If these adverse employment actions were merely “effects” of his demotion,

then they would be in the demotion letter. Because they are not, it is rational to infer that they

were not “effects,” but continuing violations.

           Finally, in their Reply, Defendants argue for the first time that Plaintiff’s hostile work

environment claim fails as a matter of law because he did not plead “‘that each Government-

official defendant, through the official’s own individual actions, has violated the Constitution.’”



1
    “As part of this transition, carefully review the following:
              You will remain a member of the Division.
              You may retain your current academic office space through the end of this academic year. I
               will advocate to leave your salary intact through the end of this academic year, in terms of the
               Division Chief supplement, but I cannot promise that the latter will be possible or sustainable
               after June 30, 2018.
              You will need to add a half day of clinical work per week when not on inpatient duty, starting
               in January.
              As a faculty member in the Division, you will report to the Interim Division Chief for Child
               Psychiatry
              This transition of division leadership will be announced at the Department faculty meeting on
               December 4, 2017.
              Please compile a list of 5 to 10 items that you view as key accomplishments in your role as
               Division Chief, including both personal and Divisional accomplishments, and send this to Ruby
               Keith by Thursday, November 30, 2017.
              The Bingham Board meeting planned for Wednesday, November 29, 2017, will be cancelled.
              You continue to have a duty to any gender dysphoria patients that you may see (and their
               families) to apprise them of available processes of care that differ from your own.
              You continue to have a duty to acknowledge to trainees when you are knowingly espousing
               approaches and views that differ from the official curricula for those trainees (and I know you
               have asked for a copy of the School of Medicine's medical student curriculum content on
               gender dysphoria for this purpose).”

[DE 19-7 at 319].

                                                         7
[DE 22 at 625–26 (quoting Ashcroft, 556 U.S. at 676)]. The Sixth Circuit has consistently refused

to recognize arguments raised initially in a reply brief. See Seay v. Tennessee Valley Authority,

339 F.3d 454, 481 (6th Cir. 2003); Wright v. Holbrook, 794 F.2d 1152, 1157 (6th Cir. 1986)

(“Since defendant was deprived of an opportunity to address the issue by plaintiff's failure to raise

this issue in his original brief, we will consider the issue waived.”); United States v. Crozier, 259

F.3d 503, 517 (6th Cir. 2001) (“We generally will not hear issues raised for the first time in a reply

brief.”). Reply briefs are designed for a moving party to reply to a response brief, not provide the

moving party a second chance to file the initial motion. See Scottsdale Ins. Co. v. Flowers, 513

F.3d 546, 553 (6th Cir. 2008). Because Plaintiff was unable to respond to this new argument, the

Court will not consider the argument. Id.

                                      IV.     CONCLUSION

       For the reasons above, and being otherwise sufficiently advised, THE COURT ORDERS

AS FOLLOWS:

       (1) Defendant’s Motion to Dismiss [DE 14] is DENIED AS MOOT.

       (2) Defendant’s Motion to Dismiss [DE 20] is DENIED.




                                                                   March 24, 2020




Copies to:     Counsel of record




                                                  8
